DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Smart et al. (Pub. No.: US 2019/0104085 A1).  Smart teaches an adaptive network repeater with a vehicle coupled to an implement or trailer.  The vehicle can be, for example, an agricultural tractor, a construction vehicle, a semi-trailer tractor, etc.  The implement or trailer can be, for example, an agricultural implement, a trailer, a boom, a construction implement, etc.  The vehicle can have one or more electronic devices electronically coupled to a first switch.  The implement can also have one or more electronic devices electronically coupled to a second switch. The electronic devices can be, for example, computers, display devices, cameras, sensors, actuators, etc.  For any of various reasons the first and second switches may not effectively be able to communicate with one another, for example due to distance, communication speeds, etc.  An adaptive network repeater can enable effective communication between the first and second switches which in turn enables effective communication between the electronic devices of the tractor and the electronic devices of the implement.  The vehicle comprises three electronic devices for the tractor and two electronic 
In regards to claim 1, Smart taken either individually or in combination with other prior art fails to teach or render obvious a system, comprising: the second object disposed away from the first object and within a distance in relation to the second switch, the second object include a mating portion to couple with the coupler to connect the first object with the second object; and a third object disposed between the first object and the second object, and arranged at a corresponding predetermined distance from the mating portion to contact and close the second switch when the coupler and the mating portion are aligned for coupling the first object and the second object, and when the first object and the second object are moved together.

In regards to claim 10, Smart taken either individually or in combination with other prior art fails to teach or render obvious a transfer dump truck, comprising: the trailer disposed away from the dump truck and within a distance in relation to the second switch, the trailer including a mating portion to couple with the coupler to connect the dump truck with the trailer; and a bump plate disposed between the dump truck and the trailer, and arranged at a predetermined distance from the mating portion to contact and close the second switch when the coupler and the mating portion are aligned for coupling the dump truck and the trailer, and when the second switch is in contact with the bump plate to close the electric circuit.

In regards to claim 18, Smart taken either individually or in combination with other prior art fails to teach or render obvious a method of operating a transfer dump truck with a trailer disposed away from the dump truck and within a distance in relation to the second switch, the trailer including a mating portion to couple with the coupler to connect the dump truck with the trailer; and a bump plate disposed between the dump truck and the trailer, and arranged at a predetermined distance from the mating portion to contact the second switch when the coupler and the mating portion are aligned for coupling the dump truck and the trailer, and when the second switch is in contact with the bump plate to close the electric circuit, the method comprising: starting an engine of the dump truck, and keeping the engine running; activating the first switch; putting the dump truck in reverse and then let off a parking brake and a service brake of the dump truck; activating the second switch when the second switch contacts the bump plate; automatically applying the parking brake or the service brake to stop the dump truck when the second switch is activated; and connecting the dump truck with the trailer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/Primary Examiner, Art Unit 3663